Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2020.10.30
                                                                          05:54:45 -05'00'



                  People v. Williams, 2020 IL App (1st) 172992



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             SIMMEON WILLIAMS, Defendant-Appellant.



District & No.      First District, First Division
                    No. 1-17-2992



Filed               June 29, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 17-CR-8749; the
Review              Hon. Vincent M. Gaughan, Judge, presiding.



Judgment            Reversed.


Counsel on          James E. Chadd, Patricia Mysza, and Gilbert C. Lenz, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    John E. Nowak, and Joseph Kerins, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               JUSTICE WALKER delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Griffin and Justice Hyman concurred in the judgment
                    and opinion.
                                              OPINION

¶1       The Cook County circuit court found Simmeon Williams guilty of possessing more than
     30 grams of marijuana. Williams argues that the court should have suppressed the evidence
     found in a warrantless search of Williams’s car. We find that the State did not show that the
     officer who searched the car had valid grounds for the search. We reverse the ruling on the
     motion to suppress, and because the State has no basis for the charge without the evidence the
     court should have suppressed, we reverse the conviction.

¶2                                       I. BACKGROUND
¶3       On May 5, 2017, Officer Nicholas Mukite of the Chicago Police Department checked the
     license plate of a car he saw on Cermak Road. The database showed the license plate had
     expired. Officer Mukite curbed the car and asked the driver, Williams, to step out. Officer Juan
     Tapia searched the car and in the center console found a bag containing 7 vacuum-sealed bags
     holding a total of 31.3 grams of marijuana. Officer Mukite then arrested Williams. The State
     charged Williams with possessing more than 30 grams of marijuana.
¶4       Williams filed a motion to suppress the evidence, arguing that Officer Tapia did not have
     a valid basis for the search. The court decided to hear the motion together with the bench trial
     on the possession charge.
¶5       Officer Mukite testified that, when he approached the car, he smelled fresh marijuana.
     Officer Mukite admitted that police did not have a warrant to search the car. He did not ask
     Williams whether he had a license for medical marijuana. The video recorded by Officer
     Mukite’s body camera showed that neither officer said anything about an odor of marijuana
     and Officer Mukite did not direct Officer Tapia to conduct the search. Officer Tapia did not
     testify.
¶6       The court found, “once the officer smelled the fresh marijuana, that’s evidence that a crime
     had been committed and then he has a right to search the passenger compartment for other
     evidence.” The court denied the motion to quash and found Williams guilty of possessing more
     than 30 grams of marijuana. The court sentenced Williams to 15 months’ probation. Williams
     now appeals.

¶7                                          II. ANALYSIS
¶8       On appeal, Williams argues that the trial court should have granted his motion to suppress
     evidence because the State failed to prove that Officer Tapia had valid grounds for searching
     Williams’s car. We use the manifest weight of the evidence standard to review the trial court’s
     findings of fact, and we review de novo the court’s legal ruling on the motion to suppress.
     People v. Litwin, 2015 IL App (3d) 140429, ¶ 33.
                “The defendant bears the burden of proof on a motion to suppress evidence.
            [Citations.] If the defendant makes a prima facie showing that the evidence was
            obtained in an illegal search or seizure, the burden shifts to the State to provide evidence
            to counter the defendant’s prima facie case. [Citation]. The ultimate burden of proof
            remains with the defendant, however.” People v. Cregan, 2014 IL 113600, ¶ 23.
¶9       Williams made a prima facie case that police obtained the evidence illegally by showing
     that Officer Tapia searched Williams’s car without a warrant. See Cregan, 2014 IL 113600,

                                                  -2-
       ¶ 26. The burden then shifted to the State to present evidence proving the search valid. See
       Cregan, 2014 IL 113600, ¶ 23.
¶ 10        “Generally, a police officer may rely upon information he or she obtains from a fellow
       officer engaged in the same investigation to establish probable cause.” People v. Corral, 147
       Ill. App. 3d 668, 673 (1986). For the validity of the search, “the test is objective: Would the
       facts available to the officer at the moment of the search warrant a man of reasonable caution
       in the belief that the action taken was appropriate?” (Internal quotation marks omitted.) People
       v. Moss, 217 Ill. 2d 511, 529 (2005).
¶ 11        We find the reasoning of United States v. Thompson, 561 F. Supp. 2d 938, 966 (N.D. Ill.
       2008), persuasive. In Thompson, Officer Timothy Walter curbed Darnell Thompson’s car and
       called for assistance from Officers John Maclaren and Chris Fraterrigo. Walter smelled alcohol
       on Thompson’s breath. Thompson, 561 F. Supp. 2d at 941. After Walter arrested Thompson,
       Officers Maclaren and Fraterrigo searched Thompson’s car and found a firearm. The State
       charged Thompson, a felon, with illegal possession of a firearm. Thompson, 561 F. Supp. 2d
       at 941-42. Thompson moved to suppress the evidence as the fruit of an illegal search.
       Thompson, 561 F. Supp. 2d at 941. The Thompson court found:
               “Walter *** did not search the car or direct any other officer to do so. Rather, the
               evidence showed that Maclaren and Fraterrigo searched the car on their own, without
               any prompting. There was no evidence that, at the time of the search, Maclaren or
               Fraterrigo had *** any awareness that [Thompson] was believed to have been driving
               while under the influence. The evidence adduced at the suppression hearing regarding
               how and why Maclaren was summoned to the scene was simply that Walter asked him
               to come there, without any indication why. Although Maclaren testified that he
               observed Walter conducting one of the field sobriety tests inside the 7-Eleven store,
               there is no indication that he observed Thompson fail the test or otherwise had any
               awareness of why Walter was performing the test.
                   If Walter had directed Maclaren to search the car or had himself participated in the
               search, then Walter’s knowledge of the evidence of Thompson’s apparent intoxication
               could be imputed to Maclaren to attempt to justify the search. [Citation.] But Maclaren
               searched the car with Fraterrigo, not with Walter, and he did not indicate that Walter
               asked or told him to conduct a search.
                   Nor can the government rely on the so-called ‘collective knowledge’ doctrine,
               under which the knowledge of officers who communicate with each other is attributed
               to all of them. This doctrine applies only when the officers are in communication.
               [Citations.] The government offered no evidence that there was any such contact
               between Walter and Maclaren—rather, it showed only that Maclaren was summoned
               to the scene at Walter’s request, with no indication that Walter said what he was doing
               or why Maclaren was needed.” Thompson, 561 F. Supp. 2d at 967-68.
¶ 12        Here, the State presented no evidence that Officer Tapia smelled marijuana. Instead, the
       evidence shows that Officer Mukite did not direct Officer Tapia to search the car, and Officer
       Mukite did not tell Officer Tapia that Officer Mukite smelled marijuana. We note that the trial
       court’s ruling of law that Officer Mukite, the officer who smelled marijuana, had probable
       cause to search has no bearing on this case, because Officer Tapia, not Officer Mukite,
       conducted the search. Because the State did not meet its burden of producing evidence
       justifying Officer Tapia’s search of the car, the court erred by denying the motion to suppress

                                                  -3-
       the evidence seized in the search. Without the seized evidence, the court had no basis for
       finding Williams guilty of possessing more than 30 grams of marijuana. Accordingly, we
       reverse the conviction without remand. See People v. Hyland, 2012 IL App (1st) 110966, ¶ 36.

¶ 13                                      III. CONCLUSION
¶ 14       Because the State failed to present any evidence showing that Officer Tapia conducted a
       valid warrantless search of Williams’s car, we must reverse the denial of the motion to suppress
       the evidence found in the search. Without the suppressed evidence, the State cannot show
       Williams guilty of possessing more than 30 grams of marijuana. We reverse the judgment of
       the trial court.

¶ 15      Reversed.




                                                  -4-